DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 1/25/2021. Claims 30-47 are pending in this application. Claims 48-56 have been withdrawn.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of EP17176506.8, filed 6/16/2017. The assignee of record is BARCO N.V. The listed inventor(s) is/are: VAZQUEZ, Fernando Luis Bordallo; NAITANA, Moreno Carlo; RAMON, Peter Gerard Paula.
Examiner Note
The applicant has claimed “and/or” several times throughout the claims.  
The examiner is taking the position that in the case of “element A and/or element B” that the “and/or” covers embodiments having element A alone, element B alone, or elements A and B taken together.  The phrase “and/or” is not inherently indefinite and therefore is not objected to or rejected as indefinite.  
When construing the claims in the context of a possible anticipation or obviousness rejection, the examiner’s disclosure of any one item from the claimed list will provide sufficient teaching of the entire limitation.  In Medline, for example, the PTAB stated that “and/or” is a “disjunctive alternative,” and the prior art showing one of the elements so joined renders the claim unpatentable (See, Medline Indus. Inc. v. Paul Hartmann AG, Case No. IPR2013-00173, Paper 17 (P.T.A.B. Jun. 20, 2013)).
Claim Objections- WITHDRAWN
Claim 40 objection is withdrawn due to amendment
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-39, 41-42, & 44-47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghani (US 20020085030 A1, published 7/4/2002; hereinafter Gha).
For Claim 30, Gha teaches a method for combining a digital interactive dialog window with content shown by web browsers (Gha ¶ 0006 Using multiple computers the system allows a multiplicity of individuals to mimic a live classroom or meeting setting by providing various parallel features such as real time audio and visual capabilities, hand raising features, whispering features, attendance tracking, participant polling, hand-off capabilities, an interactive whiteboard, and a variety of other information and content sharing capabilities), which is for use with a network having a first display displaying a first web browser and being configured to receive first content from a back end accessed by a first set of credentials (Gha Fig. 2 ¶ 0038 The presenter is the person who initiates a session, or event. This is different from the perspective of those merely participating in the collaboration session. The presenter has access to many more functional controls than the participants. Gha ¶ 0034 Presenter computer 100 and participant computers 120 are all linked together by web-based system server 140 via the Internet 130 for facilitating collaboration between a presenter and a plurality of participants), the first credentials being associated with a selection menu for digital interactive dialog window types (Gha ¶ 0038 The presenter is the person who initiates a session, or event. This is different from the perspective of those merely participating in the collaboration session. The presenter has access to many more functional controls than the participants. Gha ¶ 0095 Users can choose from a listing of scheduled sessions 910 and view the session details 920. Session login menu 930 provides users access to the selected session, participants via menu 940 and presenters via menu 950), the first display being configured to select a digital interactive dialog window type from a selection menu and communicating the digital interactive dialog window type to the network (Gha ¶ 0088 Turning back to presenter window 200 (FIG. 2), poll button 246 on master communication console 200c allows the presenter to poll the participants. Pressing poll button 246 results in a small window 500 appearing with a text box (FIG. 5a) to type in a question and send it to the participants. Pressing poll button 505 on polling window 500 causes the polling question to be sent to all participants. When the presenter clicks on poll button 505, a small polled window 510 appears on the participants' screens and the participants are given the option to answer by pressing any one of the buttons available in the window (i.e., "Yes" 515, "No" 520, and "Not Sure"525) (FIG. 5b)), the method comprising: 
displaying a second web browser on at least one secondary display which is in communication or connected to the network, the second web browser being configured to receive second content from the back end accessed by a second set of credentials, the second credentials being associated with a set of one or more digital interactive dialog windows (Gha ¶ 0073 Figure 3, D1participant window 300 (FIG. 3) provides the same view as the presenter window 200 (FIG. 2) but with less functionality. For example, participant 300 window does not include authorize button 216, unauthorize button 218, send to group button 224, breakout session button 226, answer button 238, whiteboard button 244, microphone selector 260 (unless authorized), poll button 246, result button 256, or attendance button 258. However, participant window 200 does include some added functionality such as raise hand button 305'. Gha ¶ 0095 Users can choose from a listing of scheduled sessions 910 and view the session details 920. Session login menu 930 provides users access to the selected session, participants via menu 940 and presenters via menu 950), 
having the second content displayed on the second web browser on the at least one secondary display, and while the second content is being displayed, a digital interactive dialog window type is launched as a corresponding unmodified digital interactive dialog window onto the second web browser of the at least one secondary display (Gha Fig. 5b ¶ 0088 Pressing poll button 505 on polling window 500 causes the polling question to be sent to all participants. When the presenter clicks on poll button 505, a small polled window 510 appears on the participants' screens and the participants are given the option to answer by pressing any one of the buttons available in the window (i.e., "Yes" 515, "No" 520, and "Not Sure" 525) (FIG. 5b)), so that the digital interactive dialog window is combined with, juxtaposed with or overlaid onto the second web browser content on the at least one secondary display (Gha ¶ 0088 a small polled window 510 appears on the participants' screens).
For Claim 31, Gha teaches the method according to claim 30, wherein the at least one secondary display has a full display area, and the method comprising while launching the digital interactive dialog window, the second web browser content displayed on the at least one secondary display covering the full display area (Gha ¶ 0088 Fig. 2 presenter window).
For Claim 32, Gha teaches the method according to claim 30, comprising while launching the digital interactive dialog window, the digital interactive dialog window overlaps the second web browser content on the at least one secondary display with 1 to 100 percent (Gha ¶ 0088 Fig. 2 presenter window).
For Claim 33, Gha teaches the method according to claim 30, comprising displaying of the digital interactive dialog window as semi-modal or modal (Gha ¶ 0088 Fig. 2 presenter window. Examiner interprets modal to mean relating to a mode).
For Claim 34, Gha teaches the method according to claim 30, comprising streaming audio to the at least one second display (Gha ¶ 0085-0088).
For Claim 35, Gha teaches the method according to claim 34, comprising the second web browser on the at least one secondary display rendering the streaming audio (Gha ¶ 0085-0088).
For Claim 36, Gha teaches the method according to claim 30, comprising receiving a message associated with the digital interactive dialog window using audio and/or video streaming (Gha ¶ 0085-0088, 0135).
For Claim 37, Gha teaches the method according to claim 30, comprising receiving a message associated with the digital interactive dialog window, in the second content (Gha ¶ 0088).
For Claim 38, Gha teaches the method according to claim 30, comprising launching the digital interactive dialog window while receiving a message associated with the interactive dialog by human speech to a user of a secondary display (Gha ¶ 0067).
For Claim 39, Gha teaches the method according to claim 30, comprising sending user specific results and statistics in the context of results and statistics for all participants to at least one user (Gha ¶ 0088).
For Claim 41, Gha teaches a system for creating arrangements of a digital interactive dialog window for use with a network having a first display device being associated with first credentials (Gha Fig. 2 ¶ 0038 The presenter is the person who initiates a session, or event. This is different from the perspective of those merely participating in the collaboration session. The presenter has access to many more functional controls than the participants. Gha ¶ 0034 Presenter computer 100 and participant computers 120 are all linked together by web-based system server 140 via the Internet 130 for facilitating collaboration between a presenter and a plurality of participants) and displaying a first web browser content on a first web browser (Gha ¶ 0006 Using multiple computers the system allows a multiplicity of individuals to mimic a live classroom or meeting setting by providing various parallel features such as real time audio and visual capabilities, hand raising features, whispering features, attendance tracking, participant polling, hand-off capabilities, an interactive whiteboard, and a variety of other information and content sharing capabilities), the first display device being associated with a selection menu comprising a set of digital interactive dialog window types (Gha ¶ 0038 The presenter is the person who initiates a session, or event. This is different from the perspective of those merely participating in the collaboration session. The presenter has access to many more functional controls than the participants. Gha ¶ 0095 Users can choose from a listing of scheduled sessions 910 and view the session details 920. Session login menu 930 provides users access to the selected session, participants via menu 940 and presenters via menu 950), the system comprising: 
a secondary display device displaying a second web content on a second web browser, the secondary display device being in communication with or connected to the network and for a selected digital interactive dialog window type (Gha Fig. 5b ¶ 0088 Pressing poll button 505 on polling window 500 causes the polling question to be sent to all participants. When the presenter clicks on poll button 505, a small polled window 510 appears on the participants' screens and the participants are given the option to answer by pressing any one of the buttons available in the window (i.e., "Yes" 515, "No" 520, and "Not Sure" 525) (FIG. 5b)), the secondary display device being configured to display an arrangement of an unmodified digital interactive dialog window corresponding to the selected digital interactive dialog window type combined with, juxtaposed with or overlaid onto the second web browser content (Gha ¶ 0088 a small polled window 510 appears on the participants' screens).
For Claim 42, Gha teaches the system according to claim 41, wherein for each arrangement, the digital interactive dialog window overlaps the second web browser content with 1 to 100 percent (Gha ¶ 0088 Fig. 2 presenter window, examiner interprets 1 to 100 percent to mean “at least some overlap”).
For Claim 44, Gha teaches the system according to claim 41, wherein for each arrangement, the back end is deployed in the cloud or on-premises (Gha ¶ 0035).
For Claim 45, Gha teaches the system according to claim 41, wherein for each arrangement, the back end comprises a database optionally for content, results, user information, statistics (Gha Fig. 1 ¶ 0139).
For Claim 46, Gha teaches the system according to claim 41, wherein for each arrangement, the interactive dialog window is any of a poll, a chat, voting buttons, voting sliders, text input fields (Gha Fig. 2 “246 poll”).
For Claim 47, Gha teaches a non-transitory computer program product which when executed on a processing engine performs a method according to claim 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gha in view of Lu et al. (US 20160070897 A1, published 3/10/2016; hereinafter Lu).
For Claim 40, Gha teaches method according to claim 30, Gha does not explicitly teach comprising a biometric sensor having processing power, a LookUp Table (LUT) grouped into levels of the electrical signal, each level being registered with a value, the method comprising the steps of the biometric sensor measuring the physical property of the human characteristics and transforming the measured signal into an electrical signal, finding the level of the electrical signal in the LUT and extracting the corresponding value.
However, Lu teaches comprising a biometric sensor having processing power, a LookUp Table (LUT) grouped into levels of the electrical signal, each level being registered with a value, the method comprising the steps of the biometric sensor measuring the physical property of the human characteristics and transforming the measured signal into an electrical signal, finding the level of the electrical signal in the LUT and extracting the corresponding value (Lu Fig. 4 ¶ 0037 The predetermined unlocking data may include a predetermined finger touch sequence and a lookup table of a plurality of finger names corresponding to a plurality of predetermined biometric values between different fingers and the specific part, where the biometric sensing value and the predetermined biometric values are, for example, capacitance values or resistance values. In the embodiment, the step S306 may further includes a step S402 and a step S404, i.e. after the biometric feature is sensed to generate biometric sensing data (the step S304), the biometric sensing value is first compared with the lookup table to determine the fingers of the user used for performing the touch operation, and the fingers of the user used for performing the touch operation are sequentially recorded to generate finger touch sequence data (step S402)).
Lu and Gha are analogous art because they are both related to providing content to users.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the unlocking techniques of Lu with the system of Gha because risk of leaking information stored in the touch apparatus is greatly reduced (Lu ¶ 0008).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gha in view of Harb et al. (US 20170134793 A1, published 5/11/2017; hereinafter Har).
For Claim 43, Gha teaches the system according to claim 41, wherein the secondary display device has a display area and for each arrangement, the second web browser content fully covers the display area.
However, Har teaches wherein the secondary display device has a display area and for each arrangement, the second web browser content fully covers the display area (Har ¶ 0176 pop-up window 1026 may be a full-screen display).
Lu and Gha are analogous art because they are both related to providing content to users.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the display techniques of Har with the system of Gha to ensure the second web browser is seen by user.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170162072 A1, [0067] In some embodiments, the user computer 122 may process the raw/acquired biometric data to generate corresponding processed biometric data. For example, where the user computer 122 receives raw biometric data (e.g., electronic skin conductance data 200a including a current indicative of a sensed skin conductance), the user computer 122 may process the raw biometric data to generate a corresponding value (e.g., using a look-up table, equation, and/or the like to identify a skin conductance value corresponding to the current) that may be included in any biometric data 200 transmitted to other entities of the training system 100 (such as the server 104). Accordingly, in some embodiments, the biometric data 200 may include the raw/acquired biometric data (e.g., a current value) and/or the processed biometric data corresponding thereto (e.g., the skin conductance value corresponding to the voltage value). Similar processing may be provided for the other types of biometric data.
ii. US 7249053 B2, Claims 9. The method of claim 6 wherein the second advertisement replaces the first advertisement in the particular pop-up window.
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/